Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Application

This Notice of Allowance has been issued in response to applicant’s application filed on July 22, 2020. The Applicant’s remarks to the claims and/or specification were considered with the results that follow.

Claim Status

The instant Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

Claims 1-20 are pending for this office action.




Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken as a whole does not show receive a data extracting requirement from a user, wherein the data extracting requirement is associated with a digital initiative; obtain digital initiative data associated with the digital initiative from a data source; and extract metadata from the obtained digital initiative data based on data analysis, wherein the data analysis is performed by implementing an artificial intelligence component to: classify the digital initiative data into a plurality of data domains, each of the plurality of data domains pertaining to an attribute associated with the digital initiative; evaluate the plurality of data domains to identify a data usage pattern model associated with the digital initiative; and identify a data relationship between each of the plurality of data domains based on a training dataset, the training dataset derived using a rule database and a recommendation database to extract the metadata; a data curator coupled to the processor, the data curator to: determine a word index from a knowledge database, the word index including a plurality of words being associated with the digital initiative data; map the plurality of words with the plurality of data domains to identify a data anomaly in the digital initiative data; determine an anomaly correction to the digital initiative data for resolving the data anomaly based on the word index; and update the plurality of data domains to include the anomaly correction for the data anomaly; and a modeler coupled to the processor, the modeler to: identify a user parameter associated with the digital initiative based on the rule database and the recommendation database, the user parameter being an identifier associated with the user; associate the user parameter with the metadata to identify the data usage pattern model associated with the user parameter; retrieve the updated plurality of data domains within the data usage pattern model associated with the user parameter to create user parameter data associated with the user parameter; generate a data extraction result comprising the user parameter data associated with implementing the digital initiative; and implement a data extraction action based on the data extraction result, the data extraction including retrieving the user parameter data associated the digital initiative accessible to the user associated with the user parameter and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163